                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE

MICHAEL L.,                                     )
                                                )
                     Plaintiff                  )
                                                )
       v.                                       )       2:18-CV-00208-LEW
                                                )
SOCIAL SECURITY ADMINISTRATION                  )
COMMISSIONER,                                   )
                                                )
                     Defendant                  )

               ORDER AFFIRMING RECOMMENDED DECISION

       On July 12, 2019, the United States Magistrate Judge filed with the court, with

copies to counsel, his Report and Recommended Decision. The plaintiff filed an objection

to the Recommended Decision and a request for oral argument on July 26, 2019. In the

objection, the plaintiff argues the Report and Recommended Decision does not properly

review the ALJ’s treatment of the plaintiff’s contentions (1) that he needed an assistive

device to ambulate effectively, for a period of at least 12 months, which limitation should

have been included in the RFC hypothetical provided to the vocational expert; and (2) that

the ALJ botched the process of weighing expert opinion concerning all or portions of the

relevant period.

       Plaintiff’s request for oral argument is DENIED, as I find the briefs fully adequate

to facilitate de novo review. I have reviewed and considered the Recommended Decision,

together with the entire record; I have made a de novo determination of all matters

adjudicated by the Recommended Decision; and I concur with the recommendations of the
United States Magistrate Judge for the reasons set forth in the Recommended Decision,

and determine that no further proceeding is necessary.

        More specifically, given this particular record, I consider Dr. Green’s opinion,

which is both post-operative and retrospective, to provide a substantial evidentiary

foundation upon which the ALJ could erect her challenged findings; reject the contention

that the record compels the finding that the plaintiff required an assistive device in order to

ambulate effectively for a period of 12 months or more; and conclude that the ALJ acted

within her authority when she evaluated plaintiff’s subjective report of 12 or more months

of disabling pain, notwithstanding the opinion evidence of record that gives credence to his

claims. 1

        The Recommended Decision of the Magistrate Judge is hereby AFFIRMED and

ADOPTED. The final administrative decision is AFFIRMED.

        SO ORDERED.

        Dated this 26th day of August, 2019

                                                          /s/ Lance E. Walker
                                                          U.S. DISTRICT JUDGE




1 The resolution of conflicts in the evidence is for the Commissioner, not the court or counsel. I “must
affirm the [Commissioner’s] resolution, even if the record arguably could justify a different conclusion, so
long as it is supported by substantial evidence.” Rodriguez Pagan v. Sec'y of Health & Human Servs., 819
F.2d 1, 3 (1st Cir. 1987).
                                                     2
